Title: From Thomas Jefferson to Edgar Patterson, 13 September 1808
From: Jefferson, Thomas
To: Patterson, Edgar


                  
                     Sir
                     
                     Monticello Sep. 13. 08.
                  
                  I recieved not till yesterday your favor of the 5th. and I send it by the return of post to mr Madison with whom it rests to provide bearers for his dispatches. but as the vessel was destined to sail from Thursday to Tuesday next, he must undoubtedly have made his provision. however I have taken the only chance of giving effect to your wishes and salute you with esteem.
                  
                     Th: Jefferson
                     
                  
               